Title: To James Madison from William McCoy, 13 May 1812
From: McCoy, William
To: Madison, James


Dear Sir
Washington 13th. of May 1812
A Mr. Joseph Nevill, was namd. by me to fill the appointment of Capt. of infantry, among other Gent. namd. at the Same time in the district I represent, this task was pressed on me Contrary to my wish in Common with the other Gent. Composing the virginia Delegation, the Selection was made by me, of Such Gent. as I thought best qualified to promote the public good, and under asshureances, from the Secretary of war, that they Should be Nominated to the Sennate, untill this morning I rested under a full expectation that this Cource would have been persued, and had accordingly informd these Gent. they would get such appointments as they had been Namd. for. And accordingly this Gent. Nevill has held himself in readiness. Amediately on being Notified of his appointment, to enter on duty, but to My Surprise, the Secretary this Morning informs me the appointments of Capt. are all made for Virginia, that he did nominate to you, Mr. Joseph Nevill for a Capt. & that he had of Course, been Superceeded by Some Gent. who you thought better qualified to discharge the duties of that trust.
This is placeing me in an auquard and verry unpleasent Sittuation & Mr. Nevill, in the Same, who is not a man of Fortune, & has disingaged himself from business expresly for this apt. have the goodness to tell me, whether any representations have been Made, to you that, Mr. Nevill is not qualifid. to fill this appointment, or any other objection you May have had to him, this I hope you will not thinck impertinent, I am inducd to Make it because I find Gent. have been appointed Capts. that were not namd untill latterly, & inasmuch as it is giveing a greater portion of officers to one Section of the State, then to the other And inasmuch as I am Shure, that the part of virgia. Where recruiting (if properly incouraged) would be attended with the greatest Success, have the least portion of officers in proportion to population, I mean that part of Virginia west of the B. Ridge. Verry respectfully I am your Obt. Servt.
Wm: MCoy
